IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RACHEL D. DUKES, F/K/A                  NOT FINAL UNTIL TIME EXPIRES TO
RACHEL D. GRIFFIN,                      FILE MOTION FOR REHEARING AND
FORMER WIFE,                            DISPOSITION THEREOF IF FILED

      Appellant,                        CASE NO. 1D16-4883

v.

TIMOTHY R. GRIFFIN,
FORMER HUSBAND,

      Appellee.


_____________________________/

Opinion filed October 11, 2017.

An appeal from the Circuit Court for Union County.
Stanley H. Griffis, Judge.

Cynthia Stump Swanson of Swanson Law Center, P.A., Gainesville, for Appellant.

Timothy R. Griffin, pro se, Appellee.




OSTERHAUS, J.

      In this family law case, Rachel D. Dukes appeals on multiple grounds a final

judgment modifying primary residency and the terms of time-sharing with respect

to the parties’ minor child. We affirm on all the issues, including the claim that the
trial court committed reversible error by failing in the final judgment to set forth

specific steps by which Ms. Dukes might reestablish majority time-sharing for the

child. Section 61.13(3), Florida Statutes, provides a way for parents like Ms. Dukes

who are dissatisfied with a parenting plan’s time-sharing provisions to have them

modified. Outside of satisfying the statute’s requirements, however, the law doesn’t

authorize courts, much less require them, to set forth another way, or other steps, for

parents to modify unsatisfactory time-sharing schedules. And so we affirm the final

judgment below.

                                          I.

      After the parties in this case were divorced in 2010, they created their own

parenting plan for their child, sharing parental responsibility. The child would

primarily reside with Ms. Dukes, but spend alternate weekends and some holiday

and summer time with Appellee Timothy Griffin, the former husband. The next six

years proved rocky for that parenting and timesharing plan. The parties petitioned

the trial court again-and-again to resolve time-sharing issues, contempt motions,

modification petitions, and the like. Among these filings, Mr. Griffin sought in

March 2016 to have the trial court permanently award him majority time-sharing.

This was after contempt orders had been entered against Ms. Dukes for failing to

abide by the established time-sharing schedule and after the court had admonished

Ms. Dukes that her failure to abide by the schedule could lead to a modification of

                                          2
the child’s primary residence and time-sharing schedule. The trial court held a

hearing on Mr. Griffin’s modification petition and ultimately granted it. It found a

substantial, material, unanticipated, and permanent change in the parties’

circumstances and that the child’s best interest (based on the factors listed in

§ 61.13(3), Florida Statutes) would be served by a change in primary residence and

time-sharing arrangements. The court awarded shared parental responsibility. But

flipping the script, it awarded primary residence and majority time-sharing to Mr.

Griffin and pared Ms. Dukes’ time-sharing to weekends, holidays, and summers.

This appeal followed after the court denied Ms. Dukes’ rehearing motion.

                                         II.

      The appellate court reviews the modification of a final dissolution of marriage

judgment, including changes to primary residence and majority time-sharing, for

abuse of discretion. See Jannotta v. Hess, 959 So. 2d 373, 374 (Fla. 1st DCA 2007).

In this case, we affirm on all the issues raised by Ms. Dukes’ appeal and write only

to address her claim that the trial court committed reversible error by failing to set

forth steps in the final judgment by which Ms. Dukes could reestablish majority

time-sharing.

      Ms. Dukes is correct that other district courts in similar modification cases

have required trial courts to set forth specific steps and requirements by which a

parent can restore reduced time-sharing and eliminate time-sharing restrictions. See,

                                          3
e.g., Perez v. Fay, 160 So. 3d 459, 466-67 (Fla. 2d DCA 2015); Witt-Bahls v. Bahls,

193 So. 3d 35, 38-39 (Fla. 4th DCA 2016). But we can find no statutory basis for

requiring trial courts to do so. Ms. Dukes’ argument and the cases she identifies cite

no underlying law requiring trial courts to enumerate steps for dissatisfied parties to

re-modify time-sharing schedules, alleviate time-sharing restrictions, or regain

primary residence and majority time-sharing. What is more, vesting authority in the

courts to establish such steps appears contrary to § 61.13(3), Florida Statutes, which

sets forth its own specific requirements for modifying parenting plans, including

time-sharing schedules. The trial court below entered final judgment in accordance

with this very statute. And it isn’t this court’s place to undercut the statute by

introducing a parallel, judicially created process or means by which dissatisfied

parents can require courts to re-modify a parenting plan or time-sharing schedule.

      So here, for instance, Ms. Dukes can seek to modify the present plan,

including the time-sharing schedule for her child, by filing a petition under

§ 61.13(3) and satisfying the statute’s conditions. This is exactly how Mr. Griffin

had the previous parenting plan modified in this case. But short of filing such a

petition and meeting the statute’s requirements, we cannot conclude that Ms. Dukes

is owed a list of alternative steps, created ad hoc by the trial court, to facilitate her

quest to reestablish majority time-sharing.




                                           4
      We recognize that our holding is at odds with some other district court cases.

So we certify conflict with Perez, 160 So. 3d 459, Witt-Bahls, 193 So. 3d 35, and

other cases addressing this issue.1

                                        III.

      The final judgment entered below is AFFIRMED.

ROBERTS and M.K. THOMAS, JJ., CONCUR.




1
  See, e.g., Whissell v. Whissell, 2017 WL 2983285 (Fla. 4th DCA 2017); Davis v.
Davis-Lopez, 162 So. 3d 19, 21 (Fla. 4th DCA 2014); Grigsby v. Grigsby, 39 So. 3d
453, 457 (Fla. 2d DCA 2010); Ross v. Botha, 867 So. 2d 567, 571 (Fla. 4th DCA
2004). Some older cases also get cited as precedent for the rule discussed in this
opinion, but address a different issue along the lines of requiring that orders be
specific and unambiguous when they impose time-sharing limitations. See, e.g.,
Hunter v. Hunter, 540 So. 2d 235, 238 (Fla. 3d DCA 1989); Wheeler v. Wheeler,
501 So. 2d 729, 730 (Fla. 1st DCA 1987); Beaman v. Beaman, 393 So. 2d 19, 20
(Fla. 3d DCA 1980). These older cases do not hold that final judgments modifying
time-sharing arrangements must include court-specified steps for dissatisfied parents
to regain more favorable terms.
                                         5